Citation Nr: 0906600	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-39 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran had active military service from August 1967 to 
July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted service connection for PTSD and 
assigned an initial 30 percent rating for the condition 
retroactively effective from August 9, 2006, the date of 
receipt of the Veteran's claim.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (indicating when this occurs VA 
adjudicators must consider whether the Veteran's rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  This appeal also stems from a 
December 2007 RO decision that denied a TDIU.

The veteran was formerly represented by the North Carolina 
Division of Veterans Affairs (NCDVA); this organization 
recently cancelled its power of representation in November 
2008.


FINDINGS OF FACT

1.  From August 9, 2006 to December 28, 2006, the Veteran's 
PTSD caused occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood.  However, it did not cause total 
occupational and social impairment.

2.  Since December 29, 2006, the Veteran's PTSD has caused 
occupational and social impairment with reduced reliability 
and productivity.  However, it has not caused occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood.  

3.  The Veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  From August 9, 2006 to December 28, 2006, the criteria 
are met for a higher 70 percent initial rating, but no 
greater, for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2007); 38 C.F.R. §§ 3.655, 4.1-4.7, 4.21, 4.130, Diagnostic 
Code (DC) 9411 (2008).

2.  Whereas, since December 29, 2006, the criteria have been 
met for at most a 50 percent rating for the PTSD.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.655, 4.1-4.7, 4.21, 
4.130, DC 9411.

3.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15,4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in August 2006, 
July 2007, and May 2008, the RO advised the Veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Keep in mind that his 
claim for PTSD initially arose in the context of him trying 
to establish his underlying entitlement to service connection 
(since granted).  His appeal of this claim concerns a 
downstream issue, whether he is entitled to a higher initial 
disability rating.  

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection for PTSD, and this claim 
since has been granted and he has appealed a downstream issue 
such as the initial disability rating assigned, the 
underlying claim has been more than substantiated - it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting the initial rating assigned, 
the notice requirements of 38 U.S.C. §§ 5104 and 7105 control 
as to the further communications with the appellant, 
including as to what evidence is necessary to establish a 
more favorable decision with respect to downstream elements 
of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  In any event, here, the veteran received notice 
concerning the downstream disability rating and effective 
date elements of his claims in May 2008.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

It equally deserves mentioning that the RO issued the August 
2006 and July 2007 VCAA notice letters prior to initially 
adjudicating the Veteran's claims in February and December 
2007, the preferred sequence.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  And since providing the 
additional VCAA Dingess notice in May 2008, the RO has gone 
back and readjudicated his TDIU claim in the October 2008 
statement of the case (SOC), and has additionally 
readjudicated his claim for a higher rating for his PTSD in 
the October 2008 supplemental SOC (SSOC).  This is important 
to point out because in instances where the notice provided 
prior to the initial adjudication of a claim was inadequate 
or incomplete, this timing error can be effectively "cured" 
by providing any necessary VCAA notice and then going back 
and readjudicating the claim - such as in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

The veteran indicated on his May 2008 VCAA notice response 
form that he had enclosed all remaining information or 
evidence that would support his claims or had no other 
information or evidence to give VA to support his claims.  He 
therefore requested a decision on his claims as soon as 
possible.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records, and the report of his December 2006 
VA compensation examination for a medical opinion initially 
concerning the cause of his PTSD - which, at the time, was 
the determinative issue (since service connection had not yet 
been granted), but also then concerning the severity of the 
condition, which is now the dispositive issue since he is 
appealing for a higher initial rating.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
Caffrey v. West, 6 Vet. App. 377 (1994).  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  


Whether the Veteran is Entitled to a Rating Higher than 30 
Percent for his PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  And as already alluded to, if, as 
here, there is disagreement with the initial rating assigned 
following the grant of service connection, separate ratings 
can be assigned for separate periods of time based on the 
facts found.  That is to say, VA may "stage" the rating to 
compensate the Veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others.  Fenderson, 12 Vet. App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 30-
percent disabling under 38 C.F.R. § 4.130, DC 9411.

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by VA.  38 C.F.R. § 4.125. 

According to the DSM-IV criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function 


independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

In assessing the evidence of record, the Board has considered 
the Veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
The Veteran's lowest GAF score was 39 in September 2006, and 
his highest was 53 in December 2006.  According to the DSM-
IV, a GAF score of 31-40 indicates some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking 
or mood.  A GAF score of 51 to 60 indicates moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  Although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

The Veteran submitted a September 2006 medical report from 
Dr. H.J., his private psychiatrist.  At that examination, the 
Veteran stated he then currently lived alone and worked as a 
mechanic at a factory, where he had worked for 36 years.  He 
has a high school education.  The Veteran was married before 
he went to Vietnam, and 5 years after returning from Vietnam 
he divorced his wife.  His wife told him that he was a 
different person when he returned.  He was easily angered, 
agitated, and aggravated.  The Veteran then remarried in 1994 
and then subsequently separated from his second wife in 1996.  
The Veteran stated he made his second wife nervous.

After Vietnam, the Veteran drank to excess.  He started 
drinking in order to sleep, to calm his nerves, and to self-
medicate.  He stated he only slept about 3-4 hours per night.  
He only has 1-2 friends, who he does not see often because he 
works at night and does not like to deal with a lot of 
people.

The Veteran experienced daily, vivid flashbacks, nightmares, 
anger outbursts, forgetfulness, and hypervigilance.  The 
Veteran stated he did not want to talk about war at all.  He 
described his symptoms as restless.  He did not like 
surprises and was jumpy.  He was engrossed at times.  He did 
not like to watch movies or be reminded of war.  He was 
resistant to give details of what happened.  Every time he 
saw pigs or pork, he experienced flashbacks of pigs eating 
human flesh.  The Veteran reported no suicide attempts, but 
did report having thoughts of taking his own life many times 
before, including up until the recent date.  The Veteran 
stated he was not currently having a suicidal ideation on the 
day of the examination.  The Veteran stated he was not 
currently experiencing any of the following symptoms: 
audiovisual hallucinations, homicidal ideation, psychosis, or 
delusions.

Upon examination, Dr. H.J. noted the Veteran was casually 
dressed and mildly groomed.  He was able to relate well, and 
had good eye contact.  His thought processes were within 
normal limits.  The Veteran was oriented and alert.  
His recent and remote memory was intact, and he had good 
judgment and insight.  The Veteran's affect changed when he 
started describing his Vietnam memories.  Dr. H.J. noted that 
the Veteran did not want to discuss his war memories.  The 
Veteran's mood was anxious and depressed, with an affect that 
was congruent to his mood.  Dr. H.J. diagnosed the Veteran 
with PTSD and chronic alcohol dependance.  Dr. H.J. 
classified the Veteran with a GAF score of 39.  

The Veteran was also seen by Dr. H.J. from October 2006 to 
May 2007.  

In October 2006, Dr. H.J. noted that the Veteran continued to 
work as a mechanic in a factory.  The Veteran continued to be 
depressed and to have nightmares about the events that 
occurred in service.  The Veteran told Dr. H.J. that he had 
not experienced any improvement in his symptoms.  Dr. H.J. 
noted that the Veteran's affect was constricted and he was 
depressed.  Dr. H.J. prescribed anti-depressant and anti-
anxiety medication for the Veteran.  

In November 2006, the Veteran stated that he continued to 
have dreams and flashbacks, and continued to be depressed and 
anxious.  The Veteran stated he also drank daily.  Upon 
examination, Dr. H.J. noted that the Veteran's affect was 
dull and constricted.  



In January 2007, the Veteran reported that the medication 
made him feel calmer, less anxious, and less depressed.  He 
also was drinking less often.  He reported that he was doing 
fairly well.  He stated he was still not socializing much, 
limited to 
1-2 friends and his wife.  He still did not communicate much 
and feels isolated.  Dr. H.J., upon examination, stated that 
the Veteran's mood was anxious and depressed.  His affect was 
dull and constricted.  Dr. H.J. stated he would continue the 
Veteran on the same medications.

In March 2007, the Veteran reported that he was "doing about 
the same" and still working.  He stated he was drinking 
less, and his sleep was doing "ok" with the medication.  
However, without the medication, his sleep was not doing 
"ok."  He still has flashbacks and is jumpy.  Upon 
examination, Dr. H.J. noted that the Veteran's mood and 
cognition were "ok," and his affect was dull.  Dr. H.J. 
stated the Veteran was not experiencing thought abnormality 
or current suicide/violence risk.  Dr. H.J. concluded that 
there was no change in the Veteran's diagnosis.

In May 2007, the Veteran stated that, "Things are pretty 
good."  The Veteran was currently working.  He stated his 
sleep was not good without his medications.  He continues to 
have flashbacks.  He has few friends and is separated from 
his wife.  Upon examination, Dr. H.J. stated that the 
Veteran's affect was constricted, and his suicide and 
violence risk were low.  Dr. H.J. instructed the Veteran to 
continue with his current medications.

The Veteran was afforded a VA examination in December 2006, 
where the VA examiner reviewed the claims file.  The Veteran 
stated that, since his military service, he has had one 
simple assault charge (in the early 1980s), which involved an 
altercation with another male.  As a result, the Veteran had 
to pay court costs, but was never arrested.  The Veteran has 
been married twice, and divorced/separated twice.  The 
Veteran stated his first marriage ended due to the Veteran's 
nightmares and anxiety.  The Veteran stated his second 
marriage ended because his wife was scared of him.  The 
Veteran has two children, and does not get along with either 
of them.  The Veteran currently lives alone.  He stated he 
has some friends, and does attend church and the gym 
occasionally.  

The Veteran stated that he was currently employed full-time 
in railroad friction products doing industrial maintenance, 
and that he had been employed there for 36 years.  Prior to 
this position, he had worked as an inspector and mixroom 
operator.

The Veteran reported experiencing the following symptoms: 
sleep impairment, nightmares, and panic attacks.  He had a 
persistent re-experiencing of the traumatic event due to 
"recurrent and intrusive distressing recollections of the 
event, including images, thoughts, or perceptions; recurrent 
distressing dreams of the event; intense psychological 
distress at exposure to internal and external cues that 
symbolize or resemble an aspect of the traumatic event; 
psychological reactivity on exposure to internal or external 
cues that symbolize or resemble an aspect of the traumatic 
event."  The Veteran stated he also had persistent avoidance 
of stimuli associated with the trauma, and numbing of general 
responsiveness due to "efforts to avoid thoughts, feelings, 
or conversations associated with the trauma; markedly 
diminished interest or participation in significant 
activities; feeling of detachment or estrangement from 
others; restricted range of affect (e.g., unable to having 
loving feelings)."  Additionally, the Veteran had persistent 
symptoms of increased arousal as shown by "difficulty 
falling or staying asleep; irritability or outburst of anger; 
hypervigilance; exaggerated startle response."  The Veteran 
stated his symptoms were chronic and occurred daily.

He reported no history of suicide attempts; however, the 
Veteran stated he did have suicidal thoughts.  The Veteran 
stated he has had thoughts of suicide, but has never made 
plans to commit suicide.  The Veteran stated he used to drink 
up to a 1/5th of alcohol during the week and more on the 
weekends.  Since seeing Dr. H.J. (his private psychiatrist), 
his drinking has decreased.  The Veteran stated he uses 
alcohol to self-medicate and to sleep, but does not use any 
other substances.  The Veteran currently takes anti-
depressant and anti-anxiety medications. The Veteran was not 
currently attending group therapy or psychotherapy.  The 
Veteran stated he was able to maintain minimum personal 
hygiene and does not experience problems with his daily 
living activities.  The Veteran stated his impulse control 
was good.  


The Veteran stated he did not currently suffer from the 
following symptoms: inappropriate behavior, 
obsessive/ritualistic behavior, episodes of violence, or 
homicidal thoughts.

Upon examination, the VA examiner noted that the Veteran's 
psychomotor activity was fatigued, and that his speech was 
"spontaneous, slow, clear, coherent."  His attitude towards 
the examiner was cooperative and attentive, but his speech 
was constricted.  His mood was anxious and depressed.  

The VA examiner diagnosed the Veteran with chronic PTSD and 
assigned a GAF score of 53.  The VA examiner gave the Veteran 
this score because he has had "moderate symptoms of PTSD 
(nightmares, intrusive thoughts, anxiety, depressed mood, 
hypervigilance, avoidance, irritability, etc.); has been able 
to maintain employment because he could work independently; 
relationships/marriages have been negatively impacted by 
PTSD."

This evidence - considered in the aggregate, shows the 
Veteran is entitled to a higher 70 percent initial rating 
under DC 9411 from August 9, 2006 (the day of his claim) to 
December 29, 2006 (the day prior to his VA examination).  
In September 2006, Dr. H.J., the Veteran's private 
psychiatrist, assigned a GAF score of only 39.  And as 
previously mentioned, a GAF score of only 39 indicates some 
impairment in reality testing or communication or, 
alternatively, major impairment in several areas such as work 
or school, family relations, judgment, thinking or mood.  
Additionally, during his September 2006 private psychiatric 
examination, the Veteran stated he was then currently 
experiencing suicidal ideation.  

So for this initial period, the Board finds that the overall 
disability picture for the Veteran's PTSD more closely 
approximates a higher 70 percent rating from August 9, 2006 
to December 28, 2006.  Although he admittedly does not 
display all of the symptoms listed for a rating at this 
higher level, he does display symptoms of suicidal ideation 
and an inability to establish and maintain effective 
relationships.  Concerning this, keep in mind, as previously 
mentioned, the specified factors for each incremental 
psychiatric rating are not requirements for a particular 
rating but are mere examples providing guidance as to the 
type and degree of severity, or their effects on social and 
work situations.  Thus, any analysis should not be limited 
solely to whether the symptoms listed in the rating scheme 
are exhibited; rather, consideration must be given to factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Therefore, based on 
the findings mentioned, the severity of the Veteran's PTSD is 
most commensurate with a higher initial 70 percent rating 
from August 9, 2006 to December 28, 2006, so this rating must 
be assigned.  See 38 C.F.R. § 4.7.

The Veteran's PTSD symptoms, however, do not meet the 
requirements for an even higher 100 percent initial rating 
from August 9, 2006 to December 28, 2006 because the evidence 
does not show he had total occupational and social 
impairment.  38 C.F.R. § 4.130, DC 9411.  He had been 
continuously employed full-time at the same company for more 
than 36 years.  He also was independent in his activities of 
daily living.  And while he had relatively few social 
relationships, he stated that he did continue to attend 
church and the gym.  The evidence does not show he had gross 
impairment in his thought processes and communication.  
He did have suicidal ideation, but had repeatedly stated that 
he would not actually follow through with a plan to kill 
himself.  He did not have any homicidal ideation.  There also 
is no evidence of record that he had ever neglected his 
personal hygiene or that he could not perform his activities 
of daily living.  As well, there is no evidence suggesting he 
had ever had disorientation as to time, person, and place, 
etc., or memory loss severe enough to cause him to forget the 
names of relatives, his own occupation, or his own name.  
Therefore, the overall disability picture for his PTSD does 
not more closely approximate a 100 percent rating.  38 C.F.R. 
§ 4.7.  

And as for the ensuing period since his VA examination on 
December 29, 2006, the Veteran is entitled to a higher 50 
percent rating, but no greater, under DC 9411.  The December 
2006 VA examiner assigned a GAF score of 53 (a substantial 
improvement from the just prior September 2006 GAF score of 
only 39).  At the August 2006 examination, Dr. H.J. 
prescribed the Veteran anti-depressant and anti-anxiety 
medication.  The Veteran has repeatedly stated that his 
medication helps his symptoms and that his symptoms are worse 
when he is not taking the medications.  And as already 
explained, a GAF score of 53 indicates at most moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  

The Veteran's PTSD has also caused social impairment.  He has 
been married twice, ending in divorce or separation.  He does 
not get along well with either of his two children.  He only 
has 1-2 friends, whom he does not see often because he does 
not like to deal with a lot of people.  He currently lives 
alone.  He he also drinks excessive amounts of alcohol on a 
daily basis as a form of self-medication and as a way of 
sleeping and calming his nerves.  He does not communicate 
much and feels isolated.  Furthermore, he experiences daily 
and chronic insomnia, nightmares, flashbacks, depression, 
anger, hypervigilance, exaggerated startle response, 
avoidance, irritability, intrusive thoughts, anxiety, 
forgetfulness, and panic attacks.  During examinations, his 
affect has beenrepeatedly described as dull, constricted, and 
circumstantial.  His speech has been described as 
constricted, slow, and spontaneous.  His psychomotor activity 
has been described as fatigued.  His mood has been repeatedly 
described as anxious and depressed.  

So considering this evidence collectively, the Board finds 
that the overall disability picture for the Veteran's PTSD 
more closely approximates a higher 50 percent rating since 
December 29, 2006, but no greater.  Although he admittedly 
does not display all of the symptoms listed for a rating at 
this higher level, he does display symptoms of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; impairment of 
short-term memory; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  Concerning this, keep in mind, 
as previously mentioned, the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are mere examples providing guidance as 
to the type and degree of severity, or their effects on 
social and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  


Therefore, based on the findings mentioned, the severity of 
the Veteran's PTSD is most commensurate with a higher 50 
percent rating since December 29, 2006, so this rating must 
be assigned.  See 38 C.F.R. § 4.7.

The Veteran's PTSD symptoms, however, do not meet the 
requirements for an even higher 70 percent rating since 
December 29, 2006, much less an even higher 100 percent 
rating, because the evidence does not show he has 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  38 C.F.R. § 4.130, DC 9411.  The Veteran 
was continuously employed full-time at the same company for 
more than 36 years.  He also is independent in his activities 
of daily living.  And while he has few social relationships, 
he stated that he does continue to attend church and the gym.  
The evidence does not show he has gross impairment in his 
thought processes and communication.  He does have suicidal 
ideation, but has repeatedly stated that he would not 
actually follow through with a plan to kill himself.  He does 
not have any homicidal ideation.  There is no evidence of 
record that he has ever neglected his personal hygiene or 
that he could not perform his activities of daily living.  
There is also no evidence suggesting he has ever had 
disorientation as to time, person, and place, etc., or memory 
loss severe enough to cause him to forget the names of 
relatives, his own occupation, or his own name.  Furthermore, 
at the December 2006 VA examination, the Veteran's PTSD had 
improved, according to the examiner, and therefore the 
Veteran was assigned a GAF score of 53, as opposed to his GAF 
score of only 39 just some three months earlier, in September 
2006.  Therefore, the overall disability picture for his PTSD 
does not more closely approximate a 70 percent rating since 
December 29, 2006.  38 C.F.R. § 4.7.  

The Veteran has asserted his symptoms have remained very 
frequent and nearly constant.  His testimony is credible, 
particularly inasmuch as it is substantiated by Dr. H.J.'s 
comments.  Moreover, the Veteran is uniquely suited to 
describe the severity, frequency, and duration of his PTSD 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398 (1995); 
Heuer v. Brown, 7 Vet. App. 379 (1995).

For these reasons and bases, and resolving all reasonable 
doubt in his favor, the Veteran's PTSD initial disability 
rating must be increased from 30 to 70 percent from August 9, 
2006 to December 28, 2006, because he met the requirements 
for this higher rating during this initial period.  
Additionally, his PTSD rating must be increased from 30 to 50 
percent from December 29, 2006, onwards, because he has met 
the requirements for this higher rating since that time.  
38 C.F.R. §§ 4.3, 4.7.  See also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  He is receiving what amounts to be a 
"staged" rating.  Fenderson, 12 Vet. App. 125-26.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the Veteran is not 
adequately compensated by the regular rating schedule, 
especially since in this decision he is receiving higher 70 
and 50 percent ratings for the periods indicated.  And as 
also mentioned, he has been employed at the same company for 
over 35 years and, therefore, continues to maintain 
substantially gainful employment.  According to 38 C.F.R. § 
4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating, itself, 
is recognition that industrial capabilities are impaired).  
So the Board does not have to refer this case to the 
Compensation and Pension service for consideration of an 
extra-schedular rating.  VAOPGCPREC 6-96.  See also Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



Entitlement to a TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability, that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  In 
such an instance, if there is only one service-connected 
disability, it must be rated at 60 percent or more; if there 
are two or more service-connected disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

If a Veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the Veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the Veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).



While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

The Veteran's service-connected disabilities are his PTSD - 
now as a result of this decision rated as 70-percent 
disabling from August 9, 2006 to December 28, 2006, and as 
50-percent disabling since December 29, 2006; and post-
operative residuals of a gunshot wound to his left hand with 
scarring - collectively rated as 40-percent disabling since 
March 2, 1983.  During the period when the Veteran's PTSD is 
evaluated as 70-percent disabling, his combined rating, 
considering both disabilities, is 80 percent.  See 38 C.F.R. 
§ 4.25.  Whereas during the period when his PTSD is evaluated 
as 50-percent disabling, his combined rating, considering 
both disabilities, is 70 percent.  See 38 C.F.R. § 4.25.  
Using either PTSD rating, his combined rating meets the 
threshold minimum rating requirements of § 4.16(a) for 
consideration of a TDIU without resorting to the extra-
schedular provisions of § 4.16(b).

There is insufficient medical evidence of record, however, 
indicating the Veteran is unable to secure and maintain 
substantially gainful employment because of the severity of 
his service-connected disabilities.  Keep in mind a TDIU is 
to compensate Veterans who are unable to work due to their 
service-connected disabilities.  During the December 2006 VA 
examination and in the numerous visits with Dr. H.J., the 
Veteran readily acknowledged that he was then currently 
working full time and, indeed, had been at the same job for 
over 35 years.  Additionally, 


his 70 percent schedular rating is, itself, recognition that 
his PTSD causes serious occupational and social impairment.  
That, however, is not tantamount to saying he is completely 
unable to work, only that his PTSD presents problems with 
maintaining steady employment.  Interestingly, though, that 
is in fact contrary to the record, since, as mentioned, he 
has had steady employment for many years (over 35 years).

In Bowling v. Principi, 15 Vet App 1 (2001), the Court held 
that, even if a Veteran is employed, this does not 
necessarily preclude him from receiving a TDIU, if he does 
not have sufficient income to constitute substantially 
gainful employment.  And as already alluded to, in Faust v. 
West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the Veteran actually works and without regard to the 
Veteran's earned annual income...."  Here, though, the 
Veteran has not submitted any financial information 
suggesting his income level is insufficient for him to be 
considered gainfully employed.

There is no disputing the severity of the Veteran's service-
connected disabilities.  But there is no indication his 
disabilities, and in particular his PTSD, prevent him from 
obtaining or maintaining substantially gainful employment.  
As the Court has stated, the record must reflect some factor 
that takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact 
that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  Id.  The question is whether he is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.



The Board must consider the effects of the Veteran's service- 
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
Veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the Veteran can 
perform work.  In this case, however, the Veteran is still 
employed (and, indeed, admittedly has been for many years), 
and he has not submitted any evidence, financial or 
otherwise, suggesting his occupation is not substantially 
gainful.  Accordingly, the weight of the evidence is against 
his claim for a TDIU and the appeal is denied.


ORDER

From August 9, 2006 to December 28, 2006, the criteria are 
met for a higher 70 percent initial rating, but no greater, 
for the PTSD, subject to the laws and regulations governing 
the payment of VA compensation.

From December 29, 2006, onwards, the criteria are met for a 
higher 50 percent rating, but no greater, for the PTSD, 
subject to the laws and regulations governing the payment of 
VA compensation.

The claim for a TDIU, however, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


